AO 2458 (CASD Rev. 1/19) Judgment in a Criminal Case
                                                                                                               F!Lt:D
                                                                                                               ,JUN 1 1 2019
                                     UNITED STATES DISTRICT COUR'"                                         CLE'".·~'   ciT·e.:c :oci-
                                        SOUTHERN DISTRICT OF CALIFORNIA                                ~7urnrnN tJro~c:~-[fC,i~·:~.
             UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                v.                                  (For Offenses Committed On or After November I, 1987)

       PEDRO ARTURO JARQUIN-RAMIREZ (I)                                Case Number:         19CR0639-CAB

                                                                    BRIDGET KENNEDY, FEDERAL DEFENDERS, INC.
                                                                    Defendant's Attorney
USM Number                      80921298
 D -
THE DEFENDANT:
 D pleaded guilty to count(s)

 IZI was found guilty on count(s)        ONE (1) OF THE TWO-COUNT INDICTMENT
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                         Count
Title & Section                      Nature of Offense                                                                 Nnmber(s)
8 USC 1325                           UNLAWFUL ENTRY BY AN ALIEN (FELONY)                                                     1




     The defendant is sentenced as provided in pages 2 through                 2           of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D The defendant has been found not guilty on count(s)
 IZJ Count(s) TWO (2) OF THE INDICTMENT                       was        previously dismissed on the motion of the United States.

       Assessment : $100.00 - WAIVED
 D

 D     JVTA Assessment*: $
       *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
 IZI No fine                  D Forfeiture pursuant to order filed                                     , included herein.
        IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.

                                                                    June 11 2012/1



                                                                     HON. Cathy Ann Bencivenga
                                                                     UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1119) Judgment in a Criminal Case

DEFENDANT:                PEDRO ARTURO JARQUIN-RAMIREZ (1)                                         Judgment - Page 2 of2
CASE NUMBER:              19CR0639-CAB

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TIME SERVED.




 D     Sentence imposed pursuant to Title 8 USC Section l326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant must surrender to the United States Marshal for this district:


        D    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
        D    on or before
        D    as notified by the United States Marshal.
        D    as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

        Defendant delivered on


 at   ~~~~~~~~~~~~
                                           , with a certified copy of this judgment.


                                                                  UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STATES MARSHAL
II


                                                                                                        19CR0639-CAB
